Hill, C. J.
1. The allegations of the petition for certiorari must he verified by the answer of the magistrate whose decision is sought to he reviewed, or the truth of the allegations must be admitted by the defendant in certiorari.
2. Where no answer to a certiorari was filed giving information to the reviewing court as to rvhat was done by the lower court, and the answer was not waived, and the truth of the allegations contained in the peti-’ tion was not admitted, there was nothing before the court on which a final judgment could have been rendered. In such condition of the record, the only proper judgment would have been the dismissal of the certiorari; and a final judgment by the superior court against the plaintiff in certiorari for the amount alleged to have been recovered in the, justice’s court was erroneous and must be set aside.

Judgment reversed.